COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                                 NO.
2-07-059-CV
 
 
IN RE RONALD MINTER                                                                       RELATOR
 
                                                       ------------
 
                                           ORIGINAL
PROCEEDING
 
                                                       ------------
 
                                      MEMORANDUM OPINION[1]
                                                       ------------
The court has
considered relator=s petition for writ of mandamus and
accompanying motion for emergency temporary relief and is of the opinion that
relief should be denied. Accordingly, relator=s petition for writ of mandamus and motion for temporary emergency relief are both DENIED. 
 
PER
CURIAM
PANEL A:  LIVINGSTON, J.; CAYCE, C.J.; and GARDNER, J.
DELIVERED:  February 22, 2007




[1]See Tex.
R. App. P. 47.4.